DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-14, in the reply filed on 4/27/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “laser micromachining system”, “vacuum chuck”, “X-Y stage pair”, “galvo”, “camera” in claim 1, “indexing pin” in claim 6, and “reel-to-reel system” in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the solder ribbon” twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 in the preamble recites “A method of making… bonding a pattern of solder preforms” but the solder preforms are never made or bonded in the body of the claim.  Thus, it is unclear as to how the claim can be a method of doing so.  
Claim 1 recites the limitations “the galvo” and “the optical image”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 1 recites “peeling off the solder ribbon”.  It is unclear as to how the ribbon is peeled off since the pattern of elements remain.  For the purpose of this examination, this limitation will be interpreted as “peeling off a portion the solder ribbon”.
Claim 1 recites “a surface” in the preamble and “receiving surface” and “target surface” in the body of the claim.  It is unclear is these are the same or not.  For the purpose of this examination, this limitation will be interpreted as being the same.  
Claim 1 recites “providing a target or receiving surface”, which is unclear since it is unclear as to if this means “providing a target or a receiving surface” or “providing a target surface or a receiving surface”.  To further complicate this, in the “placing” step “a target surface” is recited.  For the purpose of this examination, this limitation will be interpreted as all of these are the same.
Claim 3 recites the limitation "the surface".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9
Claim 9 recites “a receiving sample”.  It is unclear if this is different than the target or receiving surface of claim 1.  For the purpose of this examination, this limitation will be interpreted as being the same.   
Claim 9 recites “an alignment jig” while claim 1 recites “an alignment fixture”.  It is unclear if these are the same or not.  For the purpose of this examination, this limitation will be interpreted as being the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US 6,210,514 A1) in view of Unrath (US 2014/0263223 A1), Nantel et al. (US 6,621,060 B1), and Gondotra et al. (US 5,088,639).
Regarding claim 1, Cheung teaches:
A method of making precise alignment and decal bonding of a pattern of solder preforms [film structure (30)] to a surface [surface of substrate (50)] comprising: 
placing a solder [layer (28) which may be Sn; 6:3-16] onto a semiconductor release tape [membrane (24); 5:19-67] forming a solder ribbon and semiconductor release tape combination [figure 1]; 
[(carrier (44); 5:6-18]; 
laser-cutting an outline or perimeter of a desired solder shape pattern of elements on the solder ribbon and semiconductor release tape combination [laser cuts lines (32) to form shapes (35); 6:55-67]; 
peeling off the solder ribbon from the semiconductor release tape [negative ground (37) is peeled off; 7:1-12 and figure 2]; 
allowing the desired solder shape pattern of elements [shapes (35)] to remain on the semiconductor release tape [7:1-12 and figure 3]; 
providing a target or receiving surface on [substrate (50)]; 
placing the semiconductor release tape with the desired solder shape pattern of elements on a target surface [7:21-25]; 
removing the release tape [7:21-25]; and 
making a pattern of the desired solder shape pattern of elements with precise alignment and decal bonding on the target surface [7:21-25 and figure 4].
Cheung does not teach:
cutting and placing a length of a solder ribbon; 
placing the combination on a vacuum chuck on an X-Y stage pair in a laser micromachining system; 
adjusting the working distance of the galvo from the solder ribbon of the solder ribbon and semiconductor release tape combination by focusing the optical image on camera; 

providing an alignment fixture with indexing pins; 
aligning the indexing holes on the release tape with the indexing pins of the alignment fixture; and
pressing the desired solder shape pattern of elements onto the target surface.
Concerning the indexing pins and holes:
The examiner notes that indexing/centering/aligning/positioning pin jigs are extremely well-known concept in the arts since they are commonly used to facilitate the aligning and stacking of layers of various elements are across a multitude of arts.
Even so, Gondotra teaches a fixture for aligning and stacking layers (412, 414, 416) wherein fixture base (402) comprises tooling pins (404) and the layers comprise apertures (408) so that the stacking of the layers can be accurately and repeatedly stacked for each assembly; 4:16-68 and figure 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the well-known aligning pin jig concept of Gondotra into Cheung in order to be able to accurately and repeatedly stack assembled layers (23, 24) onto substrate (50).  In doing so, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that one must incorporate apertures into each layer/substrate in order to be able to stack them.  
Concerning the cutting and pressing steps:

The examiner notes that metal/solder ribbons are extremely well-known in the art since they can be purchased.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to laminate layer (28) using a piece cut from a ribbon in order to size the layer for the substrate at hand and/or to automate the process.
As for the pressing step, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to press shapes (35) in order to ensure that they make contact with the substrate.  
Concerning the laser micromachining system and functions:
The examiner notes that the claimed laser micromachining system and functions are well-known art since such systems with the claimed functions can be purchased.  
Even so, Unrath teaches laser processing apparatus (100) that comprises vacuum chuck (106) on x-y positioning system (108) and galvo system (110); 0003, 0025-0027, and figure 1.  
 Nantel teaches a laser system having auto-focusing wherein the distance between the laser and the workpiece is adjusted based on an image from a camera; abstract and figure 1.
Note that Cheung is open to carrier (44) to being any conventional support and can form part of machining unit (18); 5:7-18.

Concerning the creating step:
At this point, it has been established that it is obvious to laser machine the Cheung assembled layers and to stack the Cheung assembled layers and substrate using an aligning pin jig.  However, that is not possible unless the assembled layers have apertures as taught by Gondotra.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to create those apertures during the laser machining step since the laser is capable of doing so, to avoid having to align each pre-assembled layer precisely, and/or to avoid having to incorporate a different apparatus for doing so.       
Concerning any claimed results:
Since the prior art process, i.e. the process based on the (combined) prior art reference(s) above, is identical to the claimed process it is the examiner’s position that the prior art process will achieve any claimed result.  This reasoning applies to any claim below where a result is claimed.   
Regarding claims 2 and 3, Cheung teaches:
[2:10-24 and figures 2-4]; and 
wherein the step of laser-cutting an outline or perimeter of a desired solder shape is to a depth to the surface of the release tape [2:10-24 and figures 2-4].
Regarding claim 4, 5, and 9, these claims are addressed in the rejection of claim 1:
Regarding claim 8, Cheung teaches:
wherein the step of removing the release tape is by mechanical [negative ground (37) is peeled; 7:1-5], thermal, or photonic means.
Regarding claim 10, this claim does not refer to any element in claim 1 and thus is interpreted as a step that may happen independently from the method of claim 1:
the step of making solder bonds of an electronic circuit on a flexible substrate.
In this case it is well-known in the art to solder flexible substrates since they have electrical circuits terminating in contact pads/lands.  
Even so, Cheung teaches soldering flexible substrates; 7:27-40. 
Regarding claim 11, Cheung does not teach:
wherein the solder preforms are placed on a surface with less than 50 microns spatial accuracy.
However, Cheung does teach the thickness of the films is generally 0.1-100 microns; 6:29-32.  
Since the thickness of the films is in the micron range it stands to reason that the spacing between shapes is also a similar micron range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to space the elements 
Regarding claims 12 and 13, these claims do not refer to any element in claim 1 and thus are interpreted as a step that may happen independently from the method of claim 1:
the step of bonding electrical elements or structures originating from separate layers; and
the step of bonding superconducting elements or structures originating from separate layers.
In this case it is well-known in the art to bond electrical/superconducting elements since there are whole industries developed around this.  
Even so, shapes (35) are made from separate layers and bonded to substrate (50); see figures 1-4.   
Regarding claim 14, Cheung does not teach:
wherein an alignment jig aligns and assembles separate components on a 2-D planar or 3- D curved surface with precision.
However, since the workpieces of Cheung are planar it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the surface of the aligning pin jig planar.  
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US 6,210,514 A1) in view of Unrath (US 2014/0263223 A1), Nantel et al. (US 6,621,060 B1), and Gondotra et al. (US 5,088,639) as applied to claim 1 above, and further in view of Juskey et al. (US 5,323,947).
Regarding claims 6 and 7, Cheung does not teach:
the step of aligning the indexing holes with indexing pins on a reel, and 
the step of utilizing the method in a reel-to-reel system.
Juskey teaches tape (300) having solder preforms (304) arranged in a predetermined pattern on carrier tape (402) to be used on a reel wherein the tape has sprocket holes (308) for use in transporting and aligning the carrier tape with a tooling fixture for applying the solder preforms; 3:19-49, 4:41-49, and figures 5 and 6.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the reel system of Juskey into Cheung in order to speed up the process.  In doing so, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to cut the indexing/sprocket holes into the film structure during the laser micromachining step in order to save time and/or to avoid having to incorporate a different apparatus for doing so.  Lastly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a reel to reel system since they are extremely well-known and/or to have a supply reel and a take-up reel. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735